PER CURIAM.
This appeal arises from a final summary judgment entered in favor of State Farm Mutual Automobile Insurance Company. Upon a review of the record, we find two genuine issues of material fact that remain unresolved and preclude the entry of summary judgment:
1. Whether State Farm improperly can-celled the Faulkenbergs’ insurance policy for nonpayment of premium; and
2. Whether State Farm is estopped from asserting that the Faulkenbergs’ policy had been cancelled prior to the loss.
See Holl v. Talcott, 191 So.2d 40 (Fla.1966); Boman v. State Farm Mut. Auto. Ins. Co., 505 So.2d 445 (Fla. 1st DCA), review denied, 509 So.2d 1119 (Fla.1987); Peninsular Life Ins. Co. v. Wade, 425 So.2d 1181 (Fla. 2d DCA 1983). Accordingly, we reverse the summary judgment and remand the cause for further proceedings.
REVERSED and REMANDED.
HARRIS, C.J., and COBB and GOSHORN, JJ., concur.